Taxis, P. J.,
The first and final account of Gizela Chomucky, executrix, was examined and audited by the court on September 15, 1967. . .
This case is unusual for the reason that at the time of audit, Elek Gonczy, son of decedent and sole residuary beneficiary, appeared in person in my courtroom and said, in effect, that there is no reason why the money left to the son of decedent should not be paid directly and promptly to him. This is the first and only case in which a beneficiary, who in this case resides in Czechoslovakia, actually appeared in person to claim that which our law says he is entitled to. His testimony, in brief summary, is that he is in fact the son, (this is conceded) and that if he were to receive these funds he would be ¡able to have the entire, complete use and benefit thereof; and he explained in a number of ways what he would do with his inheritance, i.e., that he would take care of a son, who is critically ill, and possibly build a house for himself and his family.
This case, therefore, is not an “Iron Curtain” case relating to transmittal of funds from this country to heirs living behind the “Iron Curtain”. This court has the duty to award to those entitled their legacies. Once the funds are awarded to Mr. Gonczy here in this country, the power of this court ceases. What happens to these funds after delivery to Elek Gonczy is a matter over which this court, in these circumstances, has no right or power to exercise any control. . .
And now, September 29, 1967, this adjudication is confirmed.